Title: To John Adams from Jean de Neufville & Fils, 5 July 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam July 5: 1782
Sir

Agreable to Your Excellencys directions We have the honour to inclose two bills for acceptance viz.


No
84 in date of 6 July 1780
}
drawn by F Hopkinson order J Carleton on The Honble: Col Laurens for f550 each.


“
85 . . . . . . . . do do


Mrs. Delalande Fynje told us some time ago it is true that they had directions to pay us 2 accounts for Your Excellency one publik and one private but how great our personal reguard be for these gentlemen, we did not Suppose it was the choice of Your Excellency that they Should look into these accounts—because that will be exactly as your Excellency will Chuse to direct us. We wonder a little at the observations you still are pleased to make upon these accounts—the Stamps could not have been got of the same date after the first Jany 82 and the 500 last were only ordered in December. We will restrain from any other observation or Apology. The frames we omitted on Purpose the print having been given by our friend Coll Trumbull we wished to pay Your Excellency the Compliment of the frame and we beg that it may stand as it is as to that of Young Mr Adams picture as their may not be the Same propriety we may add it to the account though its almost too trifling a matter to be remembered.
We have the honour to be Sir Your Excellencys Most Obedient & Very humble Servants

John de Neufville Son

